PER CURIAM.
Dr. C. Grenes Cole, one of the defendants herein, has filed an application for a rehearing, wherein he contends that Act No. *607303 of 1944 is unconstitutional. The plea of the unconstitutionality' of the statute was neither raised in nor passed upon by the lower court, and under the well established jurisprudence the question of the constitutionality of a statute cannot be considered when raised for the first time in a reviewing court. See Causey v. Opelousas-St. Landry Securities Co., Inc., 192 La. 677, 188 So. 739; Ricks v. Crowell & Spencer Lumber Co., La.App., 189 So. 466; Southern Amusement Co. v. City of Jennings, 180 La. 800, 157 So. 720; Succession of Fachan, 179 La. 333, 154 So. 15; Godchaux Sugars, Inc. v. Leon Boudreaux & Bros., 153 La. 685, 96 So. 532; Saint v. Martel, 127 La. 73, 53 So. 432; State ex rel. People’s Fire Ins. Co., v. Michel, 125 La. 55, 51 So. 66.
The other grounds urged for a rehearing need not be commented upon.
The application for a rehearing is denied.
Rehearing refused.